Case: 20-30029      Document: 00515880946         Page: 1     Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 28, 2021
                                  No. 20-30029                        Lyle W. Cayce
                               Conference Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Tevontae Harris,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:19-CR-65-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Tevontae Harris
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Harris has filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30029     Document: 00515880946         Page: 2   Date Filed: 05/28/2021




                                  No. 20-30029


   brief and the relevant portions of the record reflected therein, as well as
   Harris’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                       2